United States Court of Appeals
                      For the First Circuit

No. 14-1962

                         THOMAS R. MASON,

                       Plaintiff, Appellant,

                                v.

              TELEFUNKEN SEMICONDUCTORS AMERICA, LLC,
                        Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this    court    issued   on   July   29,   2015,   is
corrected as follows:

     On page 3, renumber footnote 2 as footnote number 1, and
renumber all subsequent footnotes accordingly.